Citation Nr: 0933046	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  98-07 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to disability rating in excess of 10 percent for 
a shell fragment wound residuals to the right leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1992 rating decision of the Waco, 
Texas regional office (RO) of the Department of Veterans 
Affairs (VA) which denied the Veteran's claim for an 
increased rating for a right leg shell fragment wound scar, 
evaluated as 10 percent disabling.

The Veteran testified before the undersigned at a February 
1999 hearing at the RO (Travel Board) hearing.  A copy of 
that hearing transcript has been associated with the claims 
file.

This matter has been remanded for additional development and 
adjudication in the Board's September 1994, June 1999, 
September 2003, September 2004 and April 2006 decisions.

In an August 2009 brief to the Board, the Veteran's 
representative made arguments that are construed as a claim 
for an increased rating for residuals of a shell fragment 
wound of the left hip.  The Board refers this matter to the 
RO for adjudication.


FINDINGS OF FACT

1.  Throughout the course of this appeal, the Veteran's right 
leg shrapnel wound residuals have manifested as a tender, 
superficial scar covering less than six square inches.

3.  There is no competent medical evidence of a Muscle Group 
XII or other right leg muscle injury.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for residuals of a right leg shell fragment wound 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.56, 4.71a, 4.73, 4.118, 
Diagnostic Codes (DCs) 5312, 5260, 5261, 7800-7805 (2002 & 
2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) interpreting 38 U.S.C.A. § 
5103(a); C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

For an increased rating claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code (DC) under which the Veteran 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the Veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant. Additionally, the Veteran must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, this 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The Veteran was provided with a September 2004 letter in 
which the RO notified him that to substantiate his increased 
ratings claim, the evidence needed to show that the 
disability had worsened.  This letter told him what evidence 
VA would obtain and what evidence he was expected to provide.  
This letter also notified the Veteran that he should submit 
any relevant evidence in his possession.  However, this 
notification was provided after the initial adjudication of 
the Veteran's claim.

The Court has held that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency with 
regard to the September 2004 letter was cured by 
readjudication of the claim in a September 2005 SSOC.  
Mayfield v. Nicholson, 499 F.3d 1399 (Fed. Cir. 2007).

The September 2004 VCAA letter also notified the Veteran that 
medical evidence could be submitted to substantiate his claim 
and provided specific examples.  This letter stated that such 
evidence should describe a worsening of the Veteran's 
impairment.  It notified the Veteran that VA was able to 
request employment records, thereby notifying him that the 
effect of his disabilities on his employment was relevant.  
The timing deficiency with regard to this letter was cured by 
the readjudication of the claim in a September 2005 SSOC.  
Mayfield.

An August 2006 letter told the Veteran that he could 
substantiate the claim with evidence of the impact of the 
disability on employment.  As this notice was provided to the 
Veteran after the initial adjudication of his claim, there is 
a timing deficiency.  This timing deficiency was cured by the 
readjudication of the claim in a July 2009 SSOC.  Mayfield.

The Veteran was not provided with VCAA notice that he could 
substantiate the claim with evidence of the impact of his 
disability on daily life, but was provided with his 
information in the July 2009 SSOC.  Any notice error will be 
presumed prejudicial unless VA can show that the error did 
not affect the essential fairness of the adjudication and 
persuade the Court that the purpose of the notice was not 
frustrated, for example by demonstrating "(1) that any defect 
was cured by actual knowledge on the part of the claimant, 
(2) that a reasonable person could be expected to understand 
from the notice what was needed, or (3) that a benefit could 
not have been awarded as a matter of law."  Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George-
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication.  
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

The Veteran has displayed actual knowledge of the fact that 
his disability will be evaluated based on their effects on 
his daily life.  In his July 2009 VA examination, he 
indicated that he no longer was employed as a letter carrier 
due to the swelling in his right leg and that he was no 
longer able to perform work around his house.  He testified 
during his February 1999 hearing that he no longer slept in 
his bed due to his leg.  His wife also testified at the 
February 1999 hearing that the Veteran was no longer able to 
perform certain household chores such as taking out the 
trash.

The rating criteria for the Veteran's right leg condition 
requires specific measurements regarding the area covered by 
the scar.  Although the Veteran has not been provided with a 
notification letter containing specific information regarding 
the measurements required to prevail in his claims, this 
information was contained in his September 2005 SSOC.  The 
SSOC could not provide VCAA compliant notice.  Mayfield.   It 
should, however, have informed a reasonable person of what 
was needed to substantiate the claim.

The Veteran had a meaningful opportunity to participate in 
the adjudication of the claim after the notice was provided. 
In this regard, he submitted additional evidence and attended 
a VA examination.  His representative submitted additional 
argument in support of his claim.  Accordingly, he was not 
prejudiced by the lack of VCAA compliant notice on this 
element.

Therefore, the Board finds that the duty to notify the 
Veteran regarding is claim for an increased evaluation for 
his right leg shell fragment wound residuals have been met.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his increased rating claim.  The Veteran's service 
treatment records, VA treatment records and private treatment 
records have been obtained.  Social Security Administration 
(SSA) records had been requested, but a September 2005 
response indicated that the Veteran does not receive these 
benefits.  He has been afforded multiple VA muscle 
examinations and sufficient medical opinions have been 
provided.

Although the Veteran's representative appears to argue that 
the findings related to Muscle Group XVII (pelvic girdle 
group) were not taken into consideration when rating the 
instant right leg condition, the Board notes that these 
findings are related to his service-connected left hip shell 
fragment wound residuals and are not relevant to the instant 
claim.

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent information to be 
obtained, the Board will proceed with the consideration of 
the instant claim.

Increased Rating Criteria

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity, as determined by 
considering current symptomatology in the light of 
appropriate rating criteria.  38 U.S.C.A. § 1155. 

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2008).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
506 (2007).

The instant disability is rated under the diagnostic criteria 
for scarring.  VA changed the rating criteria for skin 
disabilities during the course of this appeal. A new law or 
regulation applies, if at all, only to the period beginning 
with the effective date of the new law or regulation.   Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  As the instant 
increased rating claim was filed in December 1991, the Board 
will consider both the former and current criteria for rating 
scars.

Prior to August 30, 2002, a 10 percent evaluation was 
provided for scars that were superficial, tender, or painful 
on objective demonstration under DC 7804; or for scars that 
were superficial, poorly nourished with repeated ulcerations 
under DC 7803.  Other scars were rated on limitation of 
function of the affected part under DC 7805.   38 C.F.R. § 
4.118 (2001).  

DC 7800 addressed disfiguring head, face or necks scars while 
DCs 7801 and 7802 addressed scars resulting from burns.  38 
C.F.R. § 4.118 (2002).

Subsequent to August 30, 2002, deep scars or those that cause 
limited motion and cover an area exceeding 6 square inches 
warrant a 10 percent evaluation while such scars that cover 
an area exceeding 12 square inches warrant a 20 percent 
evaluation.  DC 7801.  Superficial scars that do not cause 
limited motion and cover an area of 144 square inches or 
greater warrant a 10 percent evaluation.  DC 7802.  Unstable, 
superficial scars warrant a 10 percent evaluation.  DC 7803.  
Superficial scars which are painful on examination warrant a 
10 percent evaluation.  DC 7804.  Other scars are rated on 
limitation of function of the affected part.  DC 7805.  
Disfiguring scars of the head, face or neck were rated under 
DC 7800.  38 C.F.R. § 4.118 (2009).

A superficial scar is one not associated with underlying soft 
tissue damage.  DC 7802, Note (2).  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  DC 7803, Note (1).

The Veteran's disability could potentially be rated under 
other diagnostic codes.

For rating purposes, normal range of motion in a knee joint 
is 0 degrees of extension and 140 degrees of flexion.  38 
C.F.R. § 4.71, Plate II.

Limitation of extension of a leg is noncompensable when 
extension is limited to 5 degrees.  It warrants a 10 percent 
evaluation when limited to 10 degrees, a 20 percent 
evaluation when it is limited to 15 degrees, a 30 percent 
evaluation when limited to 20 degrees, a 40 percent 
evaluation when limited to 30 degrees and a 50 percent 
evaluation when limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

Limitation of flexion of a leg warrants a noncompensable 
evaluation when limited to 60 degrees.  A 10 percent 
evaluation is appropriate if flexion is limited to 45 degrees 
and a 20 percent evaluation is assigned if flexion is limited 
to 30 degrees. Flexion that is limited to 15 degrees is 
evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, DC 
5260.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups, or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59. 

The regulations concerning muscle disabilities changed 
effective July 3, 1997.  See 62 Fed. Reg. 30,235 (1997).  The 
revised schedule was not promulgated to substantively change 
the criteria, but rather "to update this portion of the 
rating schedule to ensure that it uses current medical 
terminology and unambiguous criteria."  Id.

Muscle Group XII is comprised of the anterior muscles of the 
leg: (1) the tibialis anterior; (2) extensor digitorum 
longus; (3) extensor hallucis longus; and (4) peroneus 
tertius.  The function of Muscle Group XII is associated with 
dorsiflexion, extension of the toes, and stabilization of the 
arch.  38 C.F.R. § 4.73, DC 5312.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  Disabilities resulting from muscle injuries shall 
be classified as slight, moderate, moderately severe, or 
severe.  38 C.F.R. § 4.56.

Muscle disability is considered to be slight if the 
disability results from a simple wound without debridement, 
infection, shown by service medical records to be a 
superficial wound requiring brief treatment and return to 
duty and healing with good functional results, without any of 
the cardinal signs of muscle disability as shown above.  The 
objective evidence of slight disability consists of a minimal 
scar, no evidence of facial defect, atrophy, or impaired 
tonus, no impairment of function or metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56.

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  Id.

Under Diagnostic Code 5312, a noncompensable rating is 
warranted for a slight injury to Muscle Group XII and a 10 
percent rating is warranted for moderate muscle injury.  A 20 
percent rating is provided for moderately severe injury, and 
a 30 percent rating for severe injury.  38 C.F.R. § 4.73.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Right Leg Shell Fragment Wound Residuals

Service treatment records show that in August 1968, the 
Veteran sustained a gunshot wound of the abdomen with 
multiple perforations of the small bowel and left femoral 
nerve palsy.  A physical evaluation board reported diagnoses 
of painful scar, left iliac crease area; missing tissue, left 
gluteal musculature; and injury lateral femoral cutaneous 
nerve.  The service treatment records contain no findings 
referable to an injury of the right lower extremity.  

The Veteran underwent a VA examination in November 1970 to 
evaluate the gunshot wound residuals.  He was noted to have a 
small scar over the right tibia, measuring 4 centimeters.  
There was no deformity in the right tibia.  Knee and heel 
jerks were normal.  The diagnoses included scars from a shell 
fragment wound.

A VA outpatient treatment note dated in August 1972, reflects 
that the Veteran reported a one to two month history of pain 
in the middle of an unspecified leg.  An X-ray was taken to 
evaluate the presence of a foreign body.  The X-ray was 
negative.  In January 1973, he returned for evaluation.  It 
was reported that there was a 3/4 inch scar on the shin.

On VA examination in December 1982, it was reported that the 
Veteran had sustained grenade fragment wounds at about the 
same time as the gunshot wound of the right leg.  These were 
described as apparently superficial.  He was currently 
working as a letter carrier for the Postal Service, walking 6 
or 7 hours per day, six days per week, and carrying a 20 
pound bag of mail.  His biggest problem was the left flank 
wound.  X-rays of the right leg revealed no fracture, 
dislocation, destructive lesion or foreign body.  No other 
findings or diagnoses were reported referable to the right 
leg.

An April 1995 VA examination revealed a two inch diameter, 
round, inflamed area on the Veteran's right foreleg about 
midway between his knee and ankle.  The Veteran reported that 
this area was extremely tender and sensitive, that the 
pressure hose he wears caused it to stay inflamed, and that 
he scratched the area "without realizing it."  He also 
reported that he believed that there is a small foreign body 
in this area.  A very small additional area of scarring just 
above and to the lateral side of the large area was also 
noted.  Following this examination, a diagnosis of a right 
leg shell fragment wound which was inflamed and apparently 
irritated was made.  An accompanying right leg X-ray was 
normal with no foreign body identified.

Two photographs received in May 1995 appear to demonstrate 
two areas of inflammation on what is presumably the Veteran's 
right leg.  Both areas appear to be red.

Complaints of right leg pain were recorded in a May 1997 VA 
treatment note.  Assessments of morbid obesity, varicosities 
and stable degenerative joint disease were made.  An August 
1998 VA right knee X-ray revealed no acute bony changes or 
effusions.

During the February 1999 hearing, the Veteran testified that 
his right leg hurts all the time and that he walked with a 
limp.  His right leg range of motion was limited by this pain 
and his right leg was weaker than his left leg.  He reported 
"a lot" of blood from this wound when he was injured and 
that he subsequently underwent surgery for the wound in Quang 
Tri.  His wife testified that he was no longer able to 
complete certain household chores such as taking out the 
garbage and that his leg swelled up.

An August 1999 VA muscle examination reflected the Veteran's 
reports of sustaining the injury in August 1968 when a 
Vietcong mine exploded.  He reported that the Vietcong 
sometimes loaded wood or plastic projectiles into these 
mines.  The affected area was reported to be painful but 
without drainage.  Physical examination revealed a four 
centimeter scar on the anterior surface of the tibia and just 
over the anterior flat surface and a little on the medial 
side.  This scar was noted to be tender but not red or 
inflamed.  Swelling could not be determined as the Veteran's 
entire leg was swollen due to his unrelated vascular disease.  

There was no loss of muscle fascia, defect, atrophy, or 
evidence of nerve damage.  The main impairment related to 
this scar was pain.  An accompanying right leg X-ray was 
negative, and an MRI could not be conducted due to the 
Veteran's size.

Severe venous stasis disease is noted in an October 2000 VA 
treatment note.  The Veteran was instructed to continue using 
compression stocking and to elevate his leg as much as 
possible.

An April 2004 letter from A. A., a private physician, 
indicated that he has seen the Veteran "for several 
diagnoses" including severe right leg swelling.  The 
physician attributed this right leg swelling to an "an 
injury received in service from medal [sic] fragments causing 
phlebitis and severe leg pains."

A July 2009 VA examiner noted no right leg entrance or exit 
wounds.  Dependent edema was noted to be 4+.  A three 
centimeter area of what "appears to be an old ulcer" was 
noted to be at the junction of the upper and mid third of the 
tibia, and his lower leg was tender. A tender erythematous 
was noted to be present from the mid tibia to the foot.  
Right knee range of motion was noted to be from 0 to 90 
degrees with pain.  An accompanying right knee X-ray was 
negative for evidence of a fracture, dislocation or shrapnel.  
Following this examination and a review of the Veteran's 
claims file, an impression of an alleged gunshot wound to the 
right leg that was negative for shrapnel was made.  
Impressions of a gunshot wound to the left hip and muscle 
loss to Muscle Group XVII (pelvic girdle group) were also 
made.

The Veteran's right leg shell fragment residuals manifest as 
a superficial, tender scar.  This scar was noted to be 
between three and four centimeters long and tender during 
physical examinations.  Although some restriction to right 
knee range of motion has been demonstrated on examination, 
this limitation has not been linked to the Veteran's scar.  
DCs 5260-5261.  A schedular rating in excess of 10 percent 
for this condition would require the scar to cover an area 
exceeding 12 square inches or result in disfigurement of the 
head, face or neck.  DCs 7800-7801.

As there is no evidence of injury to any muscle group of the 
right leg, much less an injury that is more than slight.  In 
this regard, the injury has been described as superficial and 
did not require debridement or result in infection.  Service 
department records show no treatment for the wound and none 
of the cardinal signs of muscle injury were reported.  There 
have been no findings of fascial defect, atrophy or impaired 
tonus, or retained metallic fragments.  Accordingly, a 
compensable rating under muscle injury diagnostic codes is 
not warranted.  38 C.F.R. § 4.56, DC 5312.  

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell.  Although the 
Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a 
case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the 
evidence of record.  Barringer.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's disability has manifested as a superficial, 
tender scar on his right leg that does not exceed six square 
inches.  No hospitalizations or interference with employment 
have been reported due to this specific condition.  The 
rating criteria contemplate these impairments.  Hence, 
referral for consideration of an extraschedular rating is not 
warranted.

The Board has resolved all reasonable doubt in favor of the 
Veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b).

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The United States Court of Appeals for Veterans Claims 
(Court) has held that TDIU is a component of increased rating 
claims.  Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2008) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to TDIU.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case the veteran has not reported that the scar or 
other recognized service connected disability has caused 
unemployability.  At the most recent VA examination, he 
reported that he had had to stop working as a letter carrier 
in 1995, due to swelling in the right leg, a condition for 
which service connection has previously been denied.  The 
record in this case does not raise the issue of entitlement 
to TDIU.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for a shell fragment wound residuals to the right leg is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


